DETAILED ACTION
This Office action is in reply to correspondence filed 22 December 2020 in regard to application no. 16/736,704.  Claims 1-54 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2020 has been entered.

Allowable Subject Matter
Claims 1-54 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, claims were rejected under 35 U.S.C. §§ 112(b), 101 and 103.  The present amendment has rendered moot the rejection previously made under § 112(b) and it is withdrawn.  In regard to § 101, though the claims continue to recite abstraction as set forth in the previous Office action, the present amendment, in which a 
In regard to  § 103, in the previous Office action claims were rejected on the basis of at least the references of Larco et al., Grigg et al. and Zhou et al.  As the claims have been amended, further search and consideration were conducted.  DeLuca et al. (U.S. Publication No. 2018/0109482, filed 14 October 2016) disclose a sentiment management system [title] which may perform a “device lock-down” if a “fingerprint” does not match an “archived fingerprint of an authorized device user”, [0043] but this is essentially a form of making sure a mobile device user is the correct user, and has nothing at all to do with peer-to-peer transfers.  In fact the prior art previously made of record, even if combined with DeLuca, fail to teach this particular limitation of the independent claims of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694